                IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                :
                                        :
               v.                       :        1:19CR54-1
                                        :
STEVE BRANTLEY SPENCE                   :


    GOVERNMENT’S MOTION TO CANCEL RESTITUTION HEARING

      NOW COMES the United States of America, by and through Sandra J.

Hairston, Acting United States Attorney for the Middle District of North

Carolina, and requests this Court cancel a hearing currently scheduled for May

11, 2021, at 2:30 p.m., concerning restitution in the instant case.

      The victims, AK and AN, have been informed of their eligibility to receive

restitution.   Victim AN has declined to apply for restitution.       Victim AK

submitted restitution amounts to this office on April 26, 2021, but she did not

submit documentation in support of her claimed expenses. In follow up calls

with AK, it appears that her expenses are either not compensable under the

applicable restitution statutes or have been reimbursed. As such, the United

States does not wish to be heard at the scheduled restitution hearing, and

respectfully requests that the Court cancel such hearing.




        Case 1:19-cr-00054-TDS Document 60 Filed 05/10/21 Page 1 of 3
This the 10th day of May, 2021.

                                      Respectfully submitted,

                                      SANDRA J. HAIRSTON
                                      Acting United States Attorney

                                      /S/ CLIFTON T. BARRETT
                                      Assistant United States Attorney
                                      NCSB #12858
                                      United States Attorney's Office
                                      Middle District of North Carolina
                                      101 S. Edgeworth St., Fourth Floor
                                      Greensboro, NC 27401
                                      Phone: 336/333-5351




                                  2




 Case 1:19-cr-00054-TDS Document 60 Filed 05/10/21 Page 2 of 3
              IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA              :
                                      :
             v.                       :        1:19CR54-1
                                      :
STEVE BRANTLEY SPENCE                 :


                       CERTIFICATE OF SERVICE

     I hereby certify that on May 10, 2021, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system to notify:

     Mireille Clough, Assistant Federal Public Defender.

                                          Respectfully submitted,

                                          SANDRA J. HAIRSTON
                                          Acting United States Attorney

                                          /S/ CLIFTON T. BARRETT
                                          Assistant United States Attorney
                                          NCSB #12858
                                          United States Attorney's Office
                                          Middle District of North Carolina
                                          101 S. Edgeworth St., Fourth Floor
                                          Greensboro, NC 27401
                                          Phone: 336/333-5351




                                      3




       Case 1:19-cr-00054-TDS Document 60 Filed 05/10/21 Page 3 of 3
